EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claim 32, line 1	insert “catalyst” prior to “composition”
Claim 33, line 1	insert “catalyst” prior to “composition”
Claim 34, line 1	insert “catalyst” prior to “composition”
Claim 35, line 1	insert “catalyst” between “The” and “composition”
Claim 36, line 1	insert “catalyst” between “The” and “composition”
Claim 37, line 1	insert “catalyst” prior to “composition”
Claim 38, line 1	insert “catalyst” prior to “composition”
Claim 39, line 1	insert “catalyst” prior to “composition”
Claim 39, line 3	replace “R1, and R3,” with “R1 and R3”
Claim 39, line 8	replace “R2, and R4, are” with “R2 and R4 is”
Claim 40, line 1	insert “catalyst” prior to “composition”
Claim 41, line 1	insert “catalyst” prior to “composition”
Claim 41, line 3	replace “R7, is” with “R7 is”
Claim 41, line 8	replace “R8, and R9 are” with “R8 and R9 is”
Claim 44, line 1	replace “claim 44” with “claim 43”

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Claims 31-44 are allowed over the closest references cited below.

The present invention is drawn to a catalyst composition comprising a catalyst component A comprising a bridged metallocene compound with two indenyl groups each indenyl being independently substituted with one or more substituents, wherein at least one of the substituent is an aryl or heteroaryl, catalyst component B comprising a bridged metallocene compound with a substituted or unsubstituted cyclopentadienyl group and a substituted or unsubstituted fluorenyl group, an optional activator, an optional support, and an optional co-catalyst, wherein the bridged metallocene compound of catalyst component B comprises at least one alkenyl, cycloalkenyl, or cycloalkenylaklyl substituent.  See claims for full details. 

Yang et al. (US 7,690,487) discloses a catalyst composition comprising the metallocene components shown below.  Reference does not teach a catalyst component A defined in instant claim in which the metallocene is bridged.

                
    PNG
    media_image1.png
    160
    168
    media_image1.png
    Greyscale
              
    PNG
    media_image2.png
    139
    216
    media_image2.png
    Greyscale


Buck et al. (US 8,609,793) discloses a catalyst composition comprising the metallocene components shown below.  Reference does not teach a catalyst component A defined in instant claim in which at least one of the substituent is an aryl or heteroaryl.

                    
    PNG
    media_image3.png
    147
    129
    media_image3.png
    Greyscale
            
    PNG
    media_image4.png
    173
    240
    media_image4.png
    Greyscale


Additional references listed in the accompanying PTO-892 have been cited to show the state of the art with respect to dual catalysts containing two metallocene components.  References disclosed claimed component B comprising a bridged metallocene compound with a substituted or unsubstituted cyclopentadienyl group and a substituted or unsubstituted fluorenyl group, but not claimed component A comprising a bridged metallocene compound with two indenyl groups each indenyl being independently substituted with one or more substituents, wherein at least one of the substituent is an aryl or heteroaryl,

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        November 8, 2021